Opinion issued July 18, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00245-CV
                            ———————————
             WOOF WOOF PUPPIES & BOUTIQUE, Appellant
                                        V.
  JUSTICE OF THE PEACE ANGELA D. RODRIGUEZ AND TOMEKA
                     RICHARD, Appellees



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1128796


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        2